Citation Nr: 0011710	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

2.  Entitlement to an initial compensable evaluation for a 
laceration of the bridge of the nose.

3.  Entitlement to an initial compensable evaluation for a 
laceration of right upper lid.

4.  Entitlement to an initial compensable evaluation for 
multiple small wounds of the right thigh.

5.  Entitlement to an initial compensable evaluation for 
multiple small wounds of the left thigh, with retained 
fragment, lower left thigh.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to July 
1955.

The current appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO, in pertinent part, 
denied entitlement to service connection for myopic 
astigmatism, concussion of the brain, and headaches 
suggestive of migraines.  The RO granted entitlement to 
service connection for a laceration of the bridge of the nose 
and right upper lid, and multiple wounds of both thighs with 
retained fragment lower left thigh, each assigned a 
noncompensable evaluation effective March 26, 1993.

In April 1998 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for headaches, and remanded 
the issues of entitlement to service connection for visual 
impairment and initial compensable evaluations for a 
laceration of the bridge of the nose and right upper eyelid, 
and multiple small wounds of both thighs to the RO for 
further development.  The Board noted that the appellant had 
filed a notice of disagreement as to the claim for service 
connection for defective vision and that the RO had not 
issued a statement of the case.  The Board ordered that the 
RO issue a statement of the case as to that issue.  

In May 1998 the RO implemented the Board's April 1998 
decision and issued a rating decision reflecting migraine 
headaches as service-connected with assignment of a 10 
percent evaluation effective March 26, 1993.

The RO issued a statement of the case for service connection 
for defective vision in June 1999 and informed the appellant 
that he needed to submit a substantive appeal to perfect his 
appeal to the Board as to this issue.  No substantive appeal 
was received within 60 days of the June 9, 1999, statement of 
the case, and thus this issue is not on appeal.  See 38 
U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b) (1999).

In October 1999 the RO affirmed the 10 percent evaluation for 
migraine headaches, and the noncompensable evaluations for 
lacerations at the bridge of the nose and right upper eyelid, 
and multiple wounds on both thighs.

In February 2000 the RO affirmed the 10 percent evaluation 
for migraine headaches.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to initial compensable evaluations 
for the service-connected laceration of the bridge on the 
nose, a laceration of the right upper lid, multiple small 
wounds of the right thigh, and multiple small wounds of the 
left thigh, with retained fragment, lower left thigh, are 
addressed in the remand portion of this decision.  


FINDING OF FACT

Migraine headaches are currently manifested by daily 
headaches.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1999).
REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An August 1998 VA outpatient treatment report reveals that 
the appellant was seen for his migraine headaches.  The 
appellant reported right-sided headaches with occasional 
photopsia and nausea.  He denied vomiting and photophobia, 
but stated that he had phonophobia.  Physical examination 
revealed that the cranial nerves were intact, as were the 
visual fields.  Motor strength and sensory evaluation were 
intact.  The impression was that the appellant had migraines 
that had changed to be chronic daily headaches due to 
continuous daily pain medication.  The VA examiner noted that 
the appellant's migraine stigmata had been disappearing as 
expected with the Elavil.  

A November 1998 VA outpatient treatment report shows the 
examiner recorded the appellant was on Elavil and that he 
relayed his headaches were better.  He denied thumping.  The 
VA examiner noted the examination was unchanged and that the 
appellant should continue taking Elavil.  In February 1999 
the appellant stated that his headaches were better.

The appellant underwent a VA examination in December 1999.  
He reported persistent, daily headaches characterized by 
frontal pain associated occasionally with photophobia and 
hyperacusis.  He denied weakness, numbness, confusion, speech 
difficulty, or other neurological symptoms.  The VA examiner 
noted that the appellant had had brain computerized tomograms 
(CT's) and computerized axial tomographic (CAT) scans which 
had been unremarkable.  The appellant stated that Elavil had 
provided only partial relief.  

Physical examination revealed that the cranial nerves were as 
follows: II revealed the discs were intact with no visual 
field defect; III, IV, and VI revealed full ocular movements 
and no nystagmus; V revealed normal corneas and normal facial 
sensation; VII revealed no facial asymmetry; VIII revealed 
diminished hearing bilaterally; IX and X revealed good 
swallowing and gag response; XI revealed good shoulder shrug, 
and XII revealed no lingual deviation.  

Motor examination revealed 5/5 strength with no drift or 
atrophy.  Sensory examination was intact.  The VA examiner 
entered an impression of chronic post concussion headaches 
with tensional components without structural neurological 
process.  He noted the appellant had a normal examination but 
that his headaches were frequent and could be disabling.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the appellant's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  



In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (1999).  A 30 percent evaluation requires more 
frequent prostrating attacks (about once a month), and a 50 
percent rating requires very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for his migraine headaches is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected migraine headaches (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, VA outpatient treatment reports documenting the 
veteran's treatment of his migraine headache symptomatology 
have been associated with the claims file.  Also, the veteran 
has been afforded the benefit of a contemporaneous 
comprehensive special neurological examination pursuant to 
his claim for increased compensation benefits.  

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Consideration of the 
claimant's appeal is accordingly proper at this time.

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of an initial evaluation 
of 30 percent for migraine headaches.  The appellant has 
reported occasional photopsia, phonophobia, photophobia, and 
nausea, but has denied vomiting.  He reports daily headaches 
characterized by frontal pain.  He denies numbness, 
confusion, speech difficulty, or other neurological symptoms.  

The December 1999 VA examination report shows the examiner 
stated that the appellant's headaches were frequent and could 
be disabling.  It is clear that the appellant's headaches 
have worsened and that the 10 percent evaluation, which 
contemplates prostrating headaches averaging one in two 
months over the last several months, is not adequate in terms 
of the appellant's symptoms.  See 38 C.F.R. Part 4, 
Diagnostic Code 8100.  The Board finds that the 30 percent 
evaluation is more appropriate for the appellant's symptoms 
related to his migraine headaches.  38 C.F.R. § 4.7.  Such 
evaluation contemplates more frequent prostrating attacks 
than once every two months.  See id.  Thus, a 30 percent 
evaluation for migraine headaches is granted.

The Board does not find, however, that the medical evidence 
of record shows the appellant's disability meets the 
requirement for a 50 percent evaluation under the rating 
criteria.  See id.  Although the appellant has reported daily 
headaches, he has not described headaches which are 
"completely prostrating."  See id.  The VA examiner stated 
that the appellant's headaches "can be disabling;" however, 
he did not state that the daily headaches that the appellant 
was experiencing were either completely prostrating and 
prolonged and productive of severe economic incapability.  
Additionally, the appellant has denied numbness, confusion, 
speech difficulty, or other neurological symptoms.  The Board 
finds that the preponderance of the evidence is against a 
finding that the appellant's migraine headaches are any more 
than 30 percent disabling.  See id.  

The appellant is competent to state that his migraine 
headaches warranted an increased evaluation, and the Board 
has agreed with him and has granted a 30 percent evaluation.  
To the extent that the appellant has implied that an 
evaluation in excess of 30 percent is warranted, the medical 
findings do not support his contentions for an evaluation in 
excess of 30 percent.  The Board finds that the descriptions 
that the appellant has given to the VA examiners are 
indicative of no more than a 30 percent evaluation.  To this 
extent, the preponderance of the evidence is against his 
claim.  Accordingly, the appellant's service-connected 
migraine headaches are no more than 30 percent disabling, and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 
1991).

As the Board noted earlier, the instant case involves the 
appeal as to the initial evaluation assigned by the RO for 
the appellant's migraine headaches.  The Board finds that the 
effective date for the grant of the initial increased 
evaluation of 30 percent should be from the effective date of 
the grant of service connection; namely, March 26, 1993.  The 
Board no evidentiary basis for assignment of "staged" 
ratings in this regard.  Fenderson, supra.

The United States Court of Appeals for Veteran Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the representative has 
requested consideration of the criteria for assigning an 
extraschedular evaluation.  The RO has neither provided the 
veteran with these criteria nor discussed them.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's migraine headaches have 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  Thus, referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Entitlement to an initial evaluation of 30 percent for 
migraine headaches is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1998 the Board remanded the claims for initial 
compensable evaluations for the scars on the face and the 
scars on the thighs.  A VA examination was conducted in 
August 1999.  In the VA Form 646, Statement of Accredited 
Representation in Appealed Case, and the Informal Hearing 
Presentation, the appellant's representative asserted that 
the August 1999 VA examination that had been conducted was 
inadequate and did not comply with the Board's April 1998 
remand.  The Board agrees.

In the April 1998 remand the Board asked specific questions 
about the lacerations to the appellant's face and thighs.  
The VA examiner did not address the laceration on the 
appellant's eyelid.  Additionally, he did not address whether 
the laceration on the appellant's nose was poorly nourished, 
ulcerated, painful, or affected the function of the part 
affected.  The Board does find that the VA examiner addressed 
whether the lacerations on the appellant's thighs affected 
the function of his knees; however, the VA examiner must 
address whether the scars on the thighs are poorly nourished, 
ulcerated, or tender and painful on objective demonstration.

Additionally, the Board finds that the lacerations on the 
face and thighs should be separately rated.  The laceration 
on the bridge of the nose should be rated separately from the 
laceration on the eyelid and the lacerations on the right 
thigh should be rated separately from the lacerations on the 
left thigh.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers who may 
possess additional records referable to 
treated of his facial and bilateral thigh 
scarring.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule a VA 
orthopedic/surgical examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
service-connected lacerations on the 
bridge of his nose and right eyelid and 
on the right and left thighs.  The claims 
file, copies of the criteria for rating 
scars under diagnostic codes 7800, 7803, 
7804, 7805, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated by the 
examiner(s) in this regard.  Any further 
indicated special studies must be 
conducted.  The VA examiner(s) must 
address the following questions as to 
each service-connected disability, which 
are (1) laceration, bridge on nose; (2) 
laceration, right upper lid; (3) multiple 
small wounds, right thigh; (4) multiple 
small wounds, left thigh, with retained 
fragment, lower left thigh:

(a) Is the scar poorly nourished with 
repeated ulceration?  There must be four, 
separate answers for this question;

(b) Is the scar tender and painful on 
objective demonstration?  There must be 
four, separate answers for this question;

(c) As to the lacerations on the bridge 
of nose and right eyelid, is the scar 
moderate or disfiguring?  There must be 
two, separate answers for this question;

(d) As to the lacerations on the bridge 
of nose and right eyelid, is the scar 
severe or does the scar produce a marked 
and unsightly deformity of eyelids, lips, 
or auricles?  There must be two, separate 
answers for this question;

(e) As to the lacerations on the bridge 
of nose and right eyelid, is the scar 
complete or exceptionally repugnant on 
one side of the face, or is it marked or 
repugnant on both sides of the face?  
There must be two, separate answers for 
this question.

The examination report should set forth 
all positive and negative findings in a 
clear, comprehensive, and legible manner.  
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial compensable evaluations for the 
lacerations of the right upper lid and 
bridge on the nose and bilateral thigh 
multiple wounds with documentation of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) 
and Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



